Annex A
                    TITLE 204. JUDICIAL SYSTEM GENERAL PROVISIONS
                            PART II. GENERAL ADMINISTRATION
                        CHAPTER 29. MISCELLANEOUS PROVISIONS
                           Subchapter K. COSTS, FINES AND FEES


§ 29.401a. Consumer Price Index-costs and fines.

      Pursuant to Article V, Section 10 of the Pennsylvania Constitution, and 42 Pa.C.S. § 1721, the
Supreme Court has authorized the Court Administrator of Pennsylvania to obtain and publish in the
Pennsylvania Bulletin on or before November 30 the percentage increase in the Consumer Price
Index for calendar year 2021 as required by Act 96 of 2010, 42 Pa.C.S. §§ 1725.1(f) and
3571(c)(4)(as amended). See, No. 578 Judicial Administration Docket.

       The Court Administrator of Pennsylvania reports that the percentage increase in the Consumer
Price Index, All Urban Consumers, U.S. City Average, for calendar year 2021 was 7.0% percent.
(See, U.S. Department of Labor, Bureau of Labor Statistics, Series CUUROOOOSAO, January 24,
2022.)